 
 
I 
111th CONGRESS 1st Session 
H. R. 2771 
IN THE HOUSE OF REPRESENTATIVES 
 
June 9, 2009 
Ms. Shea-Porter (for herself, Ms. Moore of Wisconsin, Mr. Massa, and Mr. Bishop of New York) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To amend titles 10 and 37, United States Code, to provide a more equitable process by which the military departments may recover overpayments of military pay and allowances erroneously paid to a member of the Armed Forces when the overpayment is due to no fault of the member, to expand Department discretion regarding remission or cancellation of indebtedness, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Military Overpayment Fairness Act of 2009. 
2.Limitations on collection of overpayments of pay and allowances erroneously paid to members 
(a)Maximum monthly percentage of member’s pay authorized for deductionParagraph (3) of subsection (c) of section 1007 of title 37, United States Code, is amended by striking 20 percent and inserting 10 percent. 
(b)Consultation regarding deduction or repayment termsSuch paragraph is further amended— 
(1)by inserting (A) after (3); and 
(2)by adding at the end the following new subparagraph: 
 
(B)In all cases described in subparagraph (A), the Secretary concerned shall consult with the member regarding the repayment rate to be imposed under such subparagraph to recover the indebtedness, taking into account the financial ability of the member to pay and avoiding the imposition of an undue hardship on the member and the member’s dependents. . 
(c)Delay in instituting collections from wounded or injured membersParagraph (4) of such subsection is amended to read as follows: 
 
(4)Unless a member of the uniformed services requests or consents to initiation of the collection of an overpayment of pay or allowances made to the member at an earlier date, if a member is injured or wounded by hostile fire, explosion of a hostile mine, or any other hostile action or, while in the line of duty, otherwise incurs a wound, injury, or illness in a combat operation or combat zone designated by the Secretary of Defense, any overpayment of pay or allowances made to the member while the member recovers from the wound, injury, or illness may not be deducted from the member’s pay until the later of— 
(A)the end of the 180-day period beginning on the date of the completion of the tour of duty of the member in the combat operation or combat zone, if the member is not removed from the theater of operations for medical treatment; or 
(B)the end of the 90-day period beginning on the date of the reassignment of the member from a military treatment facility or other medical unit, if the member is removed from the theater of operations for treatment. . 
(d)Imposition of statute of limitations on seeking repaymentSuch subsection is further amended by adding at the end the following new paragraph: 
 
(5)The Secretary concerned may not deduct from the pay of a member of the uniformed services or otherwise recover, seek to recover, or assist in the recovery from a member or former member any overpayment of pay or allowances made to the member through no fault of the member unless the Secretary notifies the member of the indebtedness before the end of the five-year period beginning on the date on which the overpayment was made. If the notice is not provided before the end of such period, the Secretary concerned shall cancel the indebtedness of the member to the United States. . 
(e)Expanded discretion regarding remission or cancellation of indebtedness 
(1)ArmySection 4837(a) of title 10, United States Code, is amended by striking , but only if the Secretary considers such action to be in the best interest of the United States. and inserting 
 if the Secretary determines that the person—
(1)relies on social security benefits or disability compensation under title 38 (or a combination thereof) for more than half of the person’s annual income; or 
(2)would suffer an undue hardship in repaying the indebtedness. . 
(2)Naval serviceSection 6161(a) of such title is amended by striking , but only if the Secretary considers such action to be in the best interest of the United States. and inserting 
 if the Secretary determines that the person—
(1)relies on social security benefits or disability compensation under title 38 (or a combination thereof) for more than half of the person’s annual income; or 
(2)would suffer an undue hardship in repaying the indebtedness. . 
(3)Air forceSection 9837(a) of such title is amended by striking , but only if the Secretary considers such action to be in the best interest of the United States. and inserting 
 if the Secretary determines that the person—
(1)relies on social security benefits or disability compensation under title 38 (or a combination thereof) for more than half of the person’s annual income; or 
(2)would suffer an undue hardship in repaying the indebtedness. . 
(f)Effective dates 
(1)Reduced payment rateThe amendment made by subsection (a) shall take effect on the first day of the first month beginning on or after the date of the enactment of this Act and apply to deductions made from the pay of members of the uniformed services for that month and subsequent months. 
(2)Other amendmentsThe other amendments made by this section shall apply with respect to any indebtedness of a member of the uniformed services for the overpayment of pay or allowances made to the member through no fault of the member, whether incurred before, on, or after the date of the enactment of this Act. 
 
